Citation Nr: 0307418	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  95-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946.  
He died in March 1979 at the age of 57.  The appellant is his 
widow.

This appeal arises from a July 1979 RO determination that 
denied service connection for the cause of the veteran's 
death.  A Notice of Disagreement was received in October 
1979.  The RO again denied service connection for the cause 
of the veteran's death by rating action of October 1993, and 
a Statement of the Case (SOC) was issued in February 1994.  A 
Substantive Appeal was received in March 1994.  A 
Supplemental SOC (SSOC) was issued in October 1996.  In June 
1997, the appellant testified during a Board of Veterans' 
Appeals (Board) hearing at the RO; a transcript of the 
hearing is of record.  

In January 1998, the Board remanded this case to the RO for 
further development and adjudication.  In April 2000, the RO 
continued the denial of service connection for the cause of 
the veteran's death, and the case has been returned to the 
Board for further appellate consideration.


REMAND

Appellate review discloses that all of the development 
requested in the Board's January 1998 remand has not been 
accomplished.  Hence, another remand is necessary.  Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  

In the prior remand, the Board requested the RO to obtain and 
associate with the claims file copies of any existing medical 
records pertaining to the veteran generated after his death 
at the VA Medical Center (VAMC) in Northport, New York in 
March 1979, to specifically include those dated from March 
24, 1979 to August 1980.  Although on two separate occasions 
(September 1998 and January 1999), the RO specifically 
requested the Northport VAMC provide medical records 
generated for that period following the veteran's death, the 
Northport VAMC responded in February 1999 by furnishing only 
copies of medical records up to the time of the veteran's 
death in March 1979 (other than an autopsy report), and 
failed to furnish other specifically requested records for 
the period following the veteran's death or to indicate, if 
such was the case, that no such records were available.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  For that 
reason, and in view of recent changes in the law concerning 
VA's duty to assist as it pertains to records from Federal 
sources, the Board finds that the RO is required to continue 
to make attempts to obtain these VAMC/Northport medical 
records, until that facility either provides the requested 
records, or responds that no such records are available.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002).

Appellate review also discloses that, during his lifetime, 
the veteran became entitled to Social Security Administration 
(SSA) disability benefits beginning in October 1975.  Because 
any decision awarding the veteran SSA disability benefits and 
the medical records underlying that determination may be 
pertinent to the claim on appeal, the RO should obtain and 
associate with the claims file all records pertaining to that 
award.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.	The RO should contact the SSA and 
obtain a copy of any decision awarding 
the veteran disability benefits in 
October 1975, as well as copies of all 
medical records underlying that 
determination.  All records and/or 
responses received should be 
associated with the claims file.

2.	The RO should contact the Northport 
VAMC and request that a search be made 
for copies of any existing medical 
records pertaining to the veteran 
generated after his death at that 
facility on March 24, 1979, to 
specifically include those dated from 
March 24, 1979 to August 1980 that 
address the matter of the cause of the 
veteran's death.  In particular, the 
VAMC should be requested to furnish 
any such records generated by Nancy 
Peress, M.D., Chief of Neuropathology; 
V. Atluru, M.D.; Ching-Shen Lin, M.D., 
contract pathologist; W.L. Hodson, 
Director, VAMC/Northport; Martin 
Liebowitz. M.D., Chief of Medicine; 
Asao Hirano, M.D., neuropathologist; 
James Powers, M.D., neuropathologist; 
Bernard Lane, M.D., Director of the 
Electron Microscopy Laboratory; Mary 
C. Daye, M.D.; and E. Eden, M.D.  All 
records and/or responses from the VAMC 
should be associated with the claims 
file.

3.	If any Northport VAMC records indicate 
that VA physicians requested medical 
analysis or opinions from the Centers 
for Disease Control (CDC), the 
National Institutes of Health (NIH), 
Dr. Carlton Tajugic, or other medical 
authority regarding the cause of the 
veteran's death, the RO should obtain 
copies of those records.  All records 
obtained and all responses from the 
providers should be associated with 
the claims file.

4.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this Remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

5.	The RO must also consider whether any 
additional notification and/or 
development action is required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) 
(West 2002) and its implementing 
regulations (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) on 
the claim for service connection for 
the cause of the veteran's death.



6.	After accomplishing the requested 
development, and any additional 
notification and/or development 
action, the RO should readjudicate the 
claim for service connection for the 
cause of the veteran's death in light 
of all pertinent evidence and legal 
authority.

7.	If the claim remains denied, the 
appellant and her representative 
should be furnished a SSOC addressing 
that issue, and they should be 
afforded the appropriate response 
period before that matter is returned 
to the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process of law; 
it is not the Board's intent to imply either a grant or 
denial of the benefit sought.  The appellant needs take no 
action until notified, but she may submit additional evidence 
and/or argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


